Title: [Diary entry: 15 February 1760]
From: Washington, George
To: 

Friday Feby. 15th. A Small fine Rain from No. Et. wet the Top of my Hay that had been landed last Night. It was all carted up however to the Barn & the Wet and dry seperated. Went to a Ball at Alexandria—where Musick and Dancing was the chief Entertainment. However in a convenient Room detachd for the purpose abounded great plenty of Bread and Butter, some Biscuets with Tea, & Coffee which the Drinkers of coud not Distinguish from Hot water sweetned. Be it remembered that pocket handkerchiefs servd the purposes of Table Cloths & Napkins and that no Apologies were made for either. I shall therefore distinguish this Ball by the Stile & title of the Bread & Butter Ball. The Proprietors of this Ball were Messrs. Carlyle Laurie & Robt. Wilson, but the Doctr. not getting it conducted agreeable to his own taste woud claim no share of the merit of it. We lodgd at Colo. Carlyles.